Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/603435, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
The prior filed application does not provide basis for detecting a mutational change in the genus of genes identified as genes encoding “a telomerase family protein.”  Thus, instant claim 1 presents new matter relative to the parent application.  
The prior filed application does not teach that a non-invasive skin sample comprises free circulating RNA or genomic DNA, as currently set forth in claims 7 and 8. 
The prior filed application does not teach that the method comprises simultaneous amplification of RNA and DNA as set forth in claim 23.  
The prior filed application does not teach multiplexed amplification reactions and/or multiplexed primer extension reactions as set forth in claim 24.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
Claims 1-4 recite(s) the correlation between a mutational change in amplified genomic DNA and a disease state.   This relationship sets forth a correlation between the mutational change and the disease state which is a correlation that has been recognized by the courts as a law of nature.  Additionally, “identifying a disease state” is an abstract idea that can be accomplished by thinking about the results of the detecting, and thus the claim is also drawn to an abstract idea which is a mental process. 
This judicial exception is not integrated into a practical application because the steps in the claims in addition to the judicial exceptions are data gathering steps; they do not apply or use the judicial exceptions in any way. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps are data gathering steps recited at an extremely high level of generality and employing well-established, routine and conventional techniques.  The steps in addition to the judicial exception are providing a non-invasive skin sample of a subject, where the sample was obtained using one or more adhesive patches, wherein the skin sample was obtained using one or more adhesive patches, extracting genomic DNA from the sink sample, amplifying the genomic DNA from the skin sample and detecting at least one mutational change in the amplified genomic DNA.  Moon et al. (US 2011/0033842) teaches a method which includes preparing a skin card by applying an adhesive tape to the skin, isolating DNA from the skin sample and detecting mutational change (see Abstract, figure 1, and throughout).  Furthermore, Chng et al. teach a method which includes steps of obtaining a sample, isolating DNA, and detecting a mutational DNA in genomic DNA from the skin sample (Chng et al. Article number:  16106; DOI:  10.1038/NMICROBIOL.2016.16; Nature Microbiology, Vol 1, September 2016, pages 1-10).  Furthermore, Alsobrook teaches recovering nucleic acids such as DNA or mRNA from the surface of skin via tape-stripping procedure that permits a direct and quantitative assessment of biomarkers (see ¶175 and following).  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in these steps that distinguishes them from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant' s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int' l, 134 S.Ct. 2347, 2358-59 (2014)).
Claims 5-25 recite(s) the correlation between a gene expression level, mutational change or a methylation status, and a disease state.   This relationship sets forth a correlation between the mutational change and the disease state which is a correlation that has been recognized by the courts as a law of nature.  Additionally, “identifying a disease state” is an abstract idea that can be accomplished by thinking about the results of the detecting, and thus the claim is also drawn to an abstract idea which is a mental process. 
This judicial exception is not integrated into a practical application because the steps in the claims in addition to the judicial exceptions are data gathering steps; they do not apply or use the judicial exceptions in any way. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps are data gathering steps recited at an extremely high level of generality and employing well-established, routine and conventional techniques.  The steps in addition to the judicial exception are providing a non-invasive skin sample of a subject extracting genomic DNA from the sink sample, amplifying the RNA and DNA from the skin sample and detecting an expression level from at least one gene of interest at least one mutational change in the amplified genomic DNA.  Moon et al. (US 2011/0033842) teaches a method which includes preparing a skin card by applying an adhesive tape to the skin, isolating RNA and DNA from the skin sample and detecting gene expression and mutational change (see Abstract, figure 1, and throughout).  Furthermore, Wang et al. and  Henning et al. exemplify methods which include co-isolation of DNA and RNA from a sample, and conducting gene expression analysis and detecting mutations.  Furthermore, Alsobrook teaches recovering nucleic acids such as DNA or mRNA from the surface of skin via tape-stripping procedure that permits a direct and quantitative assessment of biomarkers (see ¶175 and following).  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in these steps that distinguishes them from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant' s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int' l, 134 S.Ct. 2347, 2358-59 (2014)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 10, 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The rejected claims set forth “identifying a disease state” based on the presence or absence of a mutational change and/or a methylation status and/or a gene expression level.  The claims are sufficiently broad so as to encompass the identification of any possible disease state, and in most cases are also sufficiently broad so as to encompass detection based on any possible methylation status or mutational change within the recited genes.  For example, claim 1 recites identifying the presence of any possible disease state based on the presence of “mutational change” in any possible gene that encodes for a telomerase family protein.  Within the scope of this broad claim scope, very little specific guidance is given in the specification.  The prior art provides guidance that the two particular mutations described in claim 4 are “driver mutations” in melanoma, but it is silent as to what other disease states might be identified via detection of these mutations.  
 	The specification does not disclose any methylation status or mutational changes associated with any or all disease for the genes recited in the rejected claims.  Furthermore, the specification does not disclose any particular gene expression patterns in combination with mutational or methylation changes that are indicative of any and all diseases.  While the state of the art does provide some specific examples, these are not sufficient to provide for the generic claims recited here.  The art of predicting an association between a particular gene and a “disease state” is entirely unpredictable, and each association must be determined empirically.  The nature of methylation and mutational changes is that they are variant structures.  The knowledge that a particular gene exists provides no way to predict which mutations or methylation changes exist in nature, and even of these, which indicate a disease state.  The common attributes of the claimed genus are not described.  For example, the existence of mutations in any “telomerase family protein” encoding genes is unknown, and even among these potential mutations, which are in fact indicative of what undisclosed disease in what species of animal are all unknown based on the specification.  In other words, the existence of mutations other than the two disclosed in claim 4, and also which diseases those might indicate is unpredictable.  This is equally true for each gene expression and mutation combination encompassed by rejected 10 and 14-15.  One of skill in the art would conclude, following all of this, that applicant was not in possession of the claimed genus because description of only a very limited number of members of the genus (i.e. detecting melanoma when the mutations in claim 4 are detected) is not representative of the variants of the genus and is insufficient to support the claim.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are both indefinite insofar as they recite “free circulating RNA” and “free circulating genomic DNA” because it is unclear how RNA or DNA from a skin sample could also be “free circulating” since skin is not a tissue with elements “in circulation.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferris et al. (Journal of Investigative Dermatology (2019) 139, 1127-1134).
 	These claims do not have support in the parent application.  Therefore their effective filing date is the filing date of the instant application, namely 6/22/2021. 
	Ferris et al. teaches a method which includes all of the steps of claim 1, see p. 1132-1133.  The reference teaches 97% of melanomas can be identified based on the diagnostic test (p. 1129).  
	Furthermore, with regard to claim 24, the reference teaches all of the steps of this claim including multiplex amplification see p. 1132-1133.  The reference teaches shifting the assessment of early state melanoma to a disease risk-based assessment based on gene expression and mutations, and that this information is obtained noninvasively with high sensitivity and specificity using the disclosed assay (p. 1131).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook et al. (US 20160024595) in view of Huang et al. (SCIENCE 22 Feb 2013 Vol 339, Issue 6122 pp. 957-959).
 Alsobrook teach a method for characterizing melanoma in a subject by analysing genes or gene expression products obtained from the subject (Abstract, throughout).  
Alsobrook teach that a molecular signature is used to characterize a sample, and that the molecular signature can be a gene expression profile or a gene sequence profile (¶45). The reference teaches that a “gene” refers to a linear sequence of nucleotides along a segment of DNA (¶ 52).   
Alsobrook additionally provides a non-invasive method for collecting skin cells comprising cellular materials including genes or gene expression products.  The non-invasive method involves a tape stripping procedure.  The tape-harvested genes and gene products are comparable in quality and utility to recovering such molecules by biopsy (¶46).  The cellular material may be obtained from skin samples (¶ 48).
The tape-stripping method captures cellular material that is suspicious of being melanoma.  Genes or gene expression products obtained from skin cells collected are analyzed.  For example, one or more genes are isolated and/or purified from a collected skin sample and then sequence to obtain a gene sequence profile (¶47).   The gene sequences provide information concerning mutations which have influence on the characterization of a pigmented skin lesion in a subject (¶75).   Alsobrook teaches that the skin sample obtained using the tape stripping include epidermal cells, including keratinocytes, and melanocytes (¶188).  Alsobrook teaches that the tape stripping method removes superficial cells from the surface of the cells (¶177), and involves applying an adhesive tape to the skin and removing it, and that one to about ten adhesive tapes can be sequentially applied to the skin and removed from the skin (¶178), by stripping the same site multiple times, samples of different depths are obtained, inherently.  The reference teaches storing stripped samples in the freezer or on dry ice; stored this way the DNA or RNA is inherently stable on the patches for at least one week (¶213).   
Alsobrook teaches that the cells of the sample are lysed, and nucleic acid molecules are isolated and/or purified from the lysed cells and cellular materials by any number of means well known to those skilled in the art (¶193).  Alsobrook teaches that in some embodiments one or more of the nucleic acid molecules in the sample is amplified after they are isolated, and the reference specifically teaches amplification by the polymerase chain reaction (¶194, 196).  Gene sequence profile can be obtained by sequencing DNA sequences (¶96-97).  
Alsobrook does not teach detecting at least one mutational change in a gene that encodes for a telomerase family protein or a subunit thereof, in particular a gene that encodes TERT, or that the mutational change is in the TERT promoter. 
 	Huang et al. teach two independent mutations in the TERT gene that occurred in 50 of 70 melanomas examined (abstract and throughout).   The mutations did not occur in any matched normal samples (as disclosed in Table S1), and thus they were infinitely more prevalent in tumor samples than in matched normal samples, relevant to claims 20 and 21.   Huang et al. present several lines of evidence that support that the promoter mutations may function as driver events in human melanoma (p. 957).  The promoter mutations disclosed are C228T and C250T mutations, which are in the TERT promoter.  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have included these TERT mutations in the gene sequence profile taught by Alsobrook, and to have assayed skin samples for the presence of the mutation in PCR amplified genomic DNA.  One would have been motivated to include the TERT mutations because they were highly prevalent in melanoma tumors and absent from matched normal samples, and Huang et al. teach that they likely function as driver events in human melanoma.  Therefore, assaying for these mutations would provide information as to whether or not the sample contains this melanoma marker.  

Claims 5-13, 18- 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook (US 20160024595) in view of Henning et al. and Wang et al. (J. Nanosci. Nanotechnol. 17, 802–806, 2017).    
Alsobrook teach a method for characterizing melanoma in a subject by analysing genes or gene expression products obtained from the subject (Abstract, throughout).  
Alsobrook teach that a molecular signature is used to characterize a sample, and that the molecular signature can be a gene expression profile or a gene sequence profile (¶45). The reference teaches that a “gene” refers to a linear sequence of nucleotides along a segment of DNA (¶ 52), and a “gene expression product” includes mRNA (¶53).   
Alsobrook teach that a lesion of a subject is identified to comprise melanoma by a method that includes determining the levels of expression products LINC00518 and PRAME (¶0038).  LINC00518 is a synonym for LINC as set forth in the current claims.   Alsobrook teach RNA detection can be accomplished by microarray or by using labeled probes (¶78, ¶87), both of which are methods in with a “set of probes” that hybridizes with the target genes are contacted.  The reference teaches that melanoma can be identified when the relative amount of the gene product is increased in an epidermal skin sample from a melanoma lesion or an epidermal skin sample from a suspected melanoma lesion compared to a control by about 2-fold up to by about 100-fold (¶173).  This additionally covers a finding of identifying a disease state when the increase is at least about 5% greater than healthy controls. The reference teaches that in the disclosed methods disease is identified with a sensitivity and specificity of at least 95% (¶115 and 118).  
The cellular material may be obtained from skin samples (¶ 48). Alsobrook additionally provides a non-invasive method for collecting skin cells comprising cellular materials including genes or gene expression products.  The non-invasive method involves a tape stripping procedure.  The tape-harvested genes and gene products are comparable in quality and utility to recovering such molecules by biopsy (¶46).  
The tape-stripping method captures cellular material that is suspicious of being melanoma.  Genes or gene expression products obtained from skin cells collected are analyzed.  For example, RNA is reverse transcribed into cDNA and amplified by PCR, or one or more genes are isolated and/or purified from a collected skin sample and then sequence to obtain a gene sequence profile (¶47).   The gene sequences provide information concerning mutations which have influence on the characterization of a pigmented skin lesion in a subject (¶75).   Alsobrook teaches that the skin sample obtained using the tape stripping include epidermal cells, including keratinocytes, and melanocytes (¶188).  Alsobrook teaches that the tape stripping method removes superficial cells from the surface of the cells (¶177), and involves applying an adhesive tape to the skin and removing it, and that one to about ten adhesive tapes can be sequentially applied to the skin and removed from the skin (¶178), by stripping the same site multiple times, samples of different depths are obtained, inherently.  The reference teaches storing stripped samples in the freezer or on dry ice; stored this way the DNA or RNA is inherently stable on the patches for at least one week (¶213).   
Alsobrook teaches that the cells of the sample are lysed, and nucleic acid molecules are isolated and/or purified from the lysed cells and cellular materials by any number of means well known to those skilled in the art (¶193).  Alsobrook teaches that in some embodiments one or more of the nucleic acid molecules in the sample is amplified after they are isolated, and the reference specifically teaches amplification by the polymerase chain reaction (¶194, 196).  Gene expression profiles can be determined using a microarray (¶78) or quantitative PCR (¶90-91).   Gene sequence profile can be obtained by sequencing DNA sequences (¶96-97).  
Alsobrook teaches RNA isolation using a Total Nucleic Acid Protocol which includes combining lysates from skin tapes to a binding bead master mix and recovering RNA (¶220).  
Alsobrook clearly teaches detecting an expression level of at least one RNA of interest and detecting a presence or absence of at one mutational change in at least one gene of interest, an identifying the presence of melanoma based on these.  The reference does not teach detecting both of these in a single skin sample from a subject as currently claimed.  
Alsobrook does not teach a method which includes co-isolating RNA and genomic DNA from a plurality of beads and then amplifying both the RNA and genomic DNA that was isolated from the sample.    
At the time the invention was made, both Wang had taught methods in which DNA and RNA were co-isolated, followed by subsequent analysis of cancer markers in both types of nucleic acid. 
Wang et al. teaches simultaneous extraction of DNA and RNA from carcinoma cells using silica-coated magnetic nanoparticles.  Wang et al. teaches contacting the biological sample with silica-coated magnetic beads, co-isolating DNA and RNA and amplifying both RNA and genomic DNA extracted from step (b).  Wang et al. teaches that the DNA and RNA isolated using the method were suitable for downstream activities such as PCR and RT-PCR.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Alsobrook so as to have employed a method which included contacting a biological sample obtained from an individual in need thereof with a plurality of silica-coated magentic beads, co-isolating the DNA and RNA and amplifying both the genomic DNA and RNA for further downstream detection of mutational changes and gene expression markers.  One would have been motivated to modify the method of Alsobrook so as to co-isolate the nucleic RNA and DNA in order to enable analysis of both types of skin cancer markers taught by Alsobrook, both detecting mRNA markers and mutational markers in DNA for the identification of melanoma.  Furthermore, one would have been motivated by the teachings of Wang et al. that “the high quality and quantity of DNA and RNA can be used in PCR and RT-PCR that are essential for molecular oncologic studies (p. 804)”.  Regarding claim 8, insofar as a “skin sample” contains free circulating genomic DNA, the method taught by the combined references would isolate the DNA since it is a total nucleic acid isolation technique.  
Regarding claim 23, Alsobrook additionally does not teach simultaneous amplification of RNA and DNA.  Alsobrook teaches devices for analyzing gene expression products simultaneously (¶ 81), and exemplifies in the examples using an open array platform for simultaneous amplification of PCR targets (¶ 240, 258, for example).  The reference teaches amplifying DNA prior to mutation detection (¶194, 196).  Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Alsobrook in view of Wang so as to have amplified the DNA and RNA simultaneously, using a device or open array platform for amplification of multiple targets at one time, in order to provide a method that saves time relative to amplifying the different targets in serial or at different times.  

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook  (US 20160024595) in view of Wang et al. (J. Nanosci. Nanotechnol. 17, 802–806, 2017) as applied to claims 5-7, 9-13, 18- 23 and 25 above, and further in view of Huang et al. (SCIENCE 22 Feb 2013 Vol 339, Issue 6122 pp. 957-959).  
 	The teachings of Alsobrook and Wang as they relate to claim 5 are given previously in this office action and are fully incorporated here.  
	Alsobrook and Wang do not teach a method wherein the mutational change comprises a mutation in TERT, the gene which is the elected species. 
	Huang et al. teach two independent mutations in the TERT gene that occurred in 50 of 70 melanomas examined (abstract and throughout).   The mutations did not occur in any matched normal samples (as disclosed in Table S1), and thus they were infinitely more prevalent in tumor samples than in matched normal samples, relevant to claims 20 and 21.   Huang et al. present several lines of evidence that support that the promoter mutations may function as driver events in human melanoma (p. 957).  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have included these TERT mutations in the gene sequence profile taught by Alsobrook, and to have assayed skin samples for the presence of the mutation in PCR amplified genomic DNA.  One would have been motivated to include the TERT mutations because they were highly prevalent in melanoma tumors and absent from matched normal samples, and Huang et al. teach that they likely function as driver events in human melanoma.  Therefore, assaying for these mutations would provide information as to whether or not the sample contains this melanoma marker.  
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsobrook  (US 20160024595) in view of Wang et al. (J. Nanosci. Nanotechnol. 17, 802–806, 2017) as applied to claims 5-7, 9-13, 18- 23 and 25 above, and further in view of Lovly et al. (Lovly et al. (2012) PLoS ONE 7(4): e35309. doi:10.1371/journal.pone.0035309., nine pages).    
 	The teachings of Alsobrook and Wang as they relate to claim 5 are given previously in this office action and are fully incorporated here.  
	Alsobrook and Wang do not teach a method which comprises multiplexed amplification reactions.  
	Lovly et al. teaches an assay to simultaneously detect 43 common somatic point mutations associated with melanoma.  The method includes multiplex PCR. 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by Alsobrook and Wang so as to have employed multiplex PCR for the amplification of different genomic DNA targets.  One would have been motivated to do so because Lovly et al. teach that compared to direct sequenc3eing the disclosed assay offers higher analytical sensitivity and reduced complexity (p. 2).   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-18, 21-22, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-16, 19-31  of copending Application No. 16/603435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the copending claims. 
 	With regard to claim 1, the copending claims teach a method that includes all of the limitations of claim 1, except the claim that teaches providing a sample obtained by adhesive does not teach detecting a mutational change in a telomerase gene, or TERT in particular.  However, claim 16 teaches wherein the mutation is TERT, and claim 19 teaches diagnosing a disease or disorder.  It would have been prima facie obvious to combine these claims with together because they are both preferred embodiments expressed in the claims of the copending application. 
 	With regard to claims 5-18 and 21-22 and 25, the copending claims teach a method which includes obtaining, extracting, and detecting steps of the instant claims (see copending claim 8), while copending claim 19 teaches diagnosing a disease or disorder when the individual is positive for expression of PRAME and LINC and has one or more mutations in any of the genes recited in claim 19.  Claim 24 teaches that the sample is from a melanoma lesion, thus suggesting diagnosis of a skin cancer, namely melanoma.  Additional limitations of the rejected claims are taught in the copending claims, throughout.  It would have been prima facie obvious to combine the claimed embodiments with one another because they are both preferred embodiments expressed in the claims of the copending application. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-16, 19-31 of copending Application No. 16/603435 (reference application) as applied to claims 1-2 above, and further in view of Huang et al. (SCIENCE 22 Feb 2013 Vol 339, Issue 6122 pp. 957-959). 
 	The teachings of the copending claims are given previously and fully incorporated here.   
	The copending claims do not teach that the TERT mutation is in a promoter or at the particular positions listed in claim 4.  
Huang et al. teach two independent mutations in the TERT gene that occurred in 50 of 70 melanomas examined (abstract and throughout).   The mutations did not occur in any matched normal samples (as disclosed in Table S1), and thus they were infinitely more prevalent in tumor samples than in matched normal samples, relevant to claims 20 and 21.   Huang et al. present several lines of evidence that support that the promoter mutations may function as driver events in human melanoma (p. 957).  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have included these TERT mutations in the gene sequence profile taught by the copending claims, and to have assayed skin samples for the presence of the mutation in PCR amplified genomic DNA.  One would have been motivated to include the TERT mutations because they were highly prevalent in melanoma tumors and absent from matched normal samples, and Huang et al. teach that they likely function as driver events in human melanoma.  Therefore, assaying for these mutations would provide information as to whether or not the sample contains this melanoma marker.  
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 19, 20, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-16, 19-31 of copending Application No. 16/603435 (reference application) as applied to claims 5 and 6 above, and further in view of Alsobrook. 
 	The teachings of the copending claims are given previously and fully incorporated here.   
	The copending claims do not teach the specificity and sensitivity recited in the claims.  Furthermore, they don’t teach wherein the method comprise simultaneous amplification of DNA and RNA.  
The teachings of Alsobrook are given in this office action and are fully incorporated here.  In short, Alsobrook teaches a method which is very similar to the method taught in the copending claims.  Alsobrook teaches that in the disclosed methods disease is identified with a sensitivity and specificity of at least 95%  (¶115 and 118).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified the methods taught by the copending application to employ an assay with the sensitivity and specificity taught by Alsobrook.  One would have been motivated to do so in order to provide a method which is excellent at detecting a disease state from a non-invasive sample. 
Regarding claim 23, the copending claims in view of Alsobrook additionally do not teach simultaneous amplification of RNA and DNA.  Alsobrook teaches devices for analyzing gene expression products simultaneously (¶ 81), and exemplifies in the examples using an open array platform for simultaneous amplification of PCR targets (¶ 240, 258, for example).  The reference teaches amplifying DNA prior to mutation detection (¶194, 196).  Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by the copending claims in view of Alsobrook so as to have amplified the DNA and RNA simultaneously, using a device or open array platform for amplification of multiple targets at one time, in order to provide a method that saves time relative to amplifying the different targets in serial or at different times.  
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-16, 19-31 of copending Application No. 16/603435 (reference application) as applied to claims 5 above, and further in view Lovly et al. (Lovly et al. (2012) PLoS ONE 7(4): e35309. doi:10.1371/journal.pone.0035309., nine pages). 
 	The teachings of the copending claims are given previously and fully incorporated here.   
	The copending claims do not teach a method which comprises multiplexed amplification reactions.  
	Lovly et al. teaches an assay to simultaneously detect 43 common somatic point mutations associated with melanoma.  The method includes multiplex PCR. 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by the copending claims so as to have employed multiplex PCR for the amplification of different genomic DNA targets.  One would have been motivated to do so because Lovly et al. teach that compared to direct sequenc3eing the disclosed assay offers higher analytical sensitivity and reduced complexity (p. 2).   
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634